Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
In response to applicant's first argument that Creeden et al (US 20130187496 A1) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Creeden fulfilled both criteria set forth in Oetiker. First, Creeden is in the applicant’s field of endeavor as Creeden discloses the means of connecting terminals to a submersible pump, noting that the pump includes and electric motor, the connection being pertinent to the applicant’s problem. Additionally, applicant uses the taper to guide the cables connected to the stator, a problem that Creeden was also concerned “a need for a connection apparatus and method with improved reliability, including improved sealing to further inhibit the entry of water or other liquid into the motor housing” (Background, paragraph 3).  Creeden meets both prongs of Oetiker and therefore is analogous art. 
In response to applicant’s second argument that the tapered bores in Creeden are not tapered Creeden explicitly states “In a more preferred embodiment, the bore is tapered and the sealing element comprises a complementally-shaped bushing” (Paragraph 6). 
With respect to the cross section disclosed in Creeden Examiner disagrees that the bores have a constant cross-section, as the bores are not a cylinder (a geometric figure with a constant cross-section) and in fact are in the shape of a frustum.  The frustum in Creeden gradually changes from inlet to outlet, 
In response to applicant’s third argument that tapered bores are not meant to guide the wires and instead meant to seal the cables, Examiner argues that the tapered bores have a dual function of both sealing the cables and guiding them into the connection to the motor.  Due to the taper, the bore inherently guides the cable to the connection point when inserted into the bore.  The cables have no other route to go due to the taper.  Even without explicitly stating that the tapered bores are meant to guide the cable, Creeden implicitly contains the feature by the method of connecting the cables to the motor.
 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20190165650 A1) hereinafter “Park” in view of Ogawa (US 20200014273 A1) hereinafter “Ogawa” in further view of Creeden et al (US 20130187496 A1) hereinafter “Creeden.”

	However Park does not explicitly disclose “and the inlet has a first open area and the outlet has a second open area, the first open area being larger than the second open area,” It is noted that Park, in figure 6, does disclose holes 421a, 421b for wire in guide part 420, which appears to be larger at the 
However Park in view of Ogawa does not disclose “and a cross sectional area of each of the insertion holes gradually changes from the inlet to the outlet.” Creeden teaches a cross sectional area of each of the insertion holes gradually changes from the inlet to the outlet. (Paragraph 44 “the tapered bores 24, 29 of terminal housing 20a”). 
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of modify Park in view of Ogawa and provide the insertion holes gradually change from an inlet to an outlet and to have a arcuate surface during that change from suggested by Creeden, so as to guide and align the wire.
With regard to claim 3, the combination of Park, Ogawa and Creeden discloses the insertion holes each are defined by a wall surface including an arcuate surface outlet (Paragraph 44 “the tapered bores 24, 29 of terminal housing 20a”).
With regard to claim 4, Park discloses two or more of the terminal wires are inserted into the each of the insertion holes, the insertion holes each include a guide portion that guides the terminal wires so that the terminal wires are arranged in a predetermined arrangement in the outlet. (Paragraph 78 “The coils 1 of U -phase, V -phase, and W -phase may be accommodated in the second coil guides 421a, 421b, and 421c, respectively”).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832